Citation Nr: 1737741	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-02 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and a cognitive disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Air Force from April 1967 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  That decision denied service connection for depression.  

In October 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development. 


FINDINGS OF FACT

1.  An acquired psychiatric disability, to include PTSD, depression, and a cognitive disorder is not etiologically related to the Veteran's period of service. 

2.  At no time during the pendency of the claim does the Veteran have PTSD as defined in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).

3. The Veteran's depression had its onset after and is not otherwise related to his active service. 

4. The Veteran's cognitive disorder had its onset after and is not otherwise related to his active service. 





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression, and a cognitive disorder, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.130 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for an acquired psychiatric disability based in part on his service at the Udorn Royal Thai Air Force Base during the Vietnam Era.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for PTSD specifically requires that the record show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (requiring mental disorder diagnoses to conform with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5)); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2016).

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1). 

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a) (West 2014). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the Veteran. Id.  

Here, the evidence does not show a diagnosis of PTSD made in accordance with the DSM criteria at any time during the appeal period or in close proximity thereto.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran had negative PTSD screenings in July 2012 and June 2014.  Notably, in December 2016, a VA examiner reviewed the Veteran's medical record, performed a mental status examination, and specifically opined that the Veteran's mental symptoms did not meet the diagnostic criteria of PTSD as defined in the DSM-5.  

Post-service treatment records contain indications of PTSD; however, there is no indication that the records reflect a diagnosis in accordance with the DSM criteria.  Specifically, a December 2007 treatment record reflects "PTSD SYMPTOMS" and a September 2015 record notes "PTSD: denies flashbacks or nightmares."  Without any indication of how the examiner diagnosed PTSD, the Board finds that the treatment records have little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 304 (2008) (noting that medical opinions are not entitled to probative weight if the opinion contains only data and conclusions without reasoning or rationale).  In addition, the Veteran had a positive PTSD screening in November 2015.  A PTSD screening merely identifies PTSD symptoms and does not amount to an actual diagnosis of PTSD (and specifically one in accordance with the DSM criteria); rather, it suggests that follow-up may be indicated.  In any view of the matter, as noted above, shortly thereafter, a VA examiner conducted a mental status examination and determined that the Veteran did not suffer from PTSD.  Thus, the Board affords the November 2015 screening little probative weight.  

The Board has also considered the Veteran's lay assertions that he currently has PTSD that is related to his military service.  The Veteran's wife also submitted a letter in support of the Veteran's claim for PTSD.  Although lay persons may be competent to speak on some matters of medical diagnosis or etiology, see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), here, by regulation, PTSD is a condition that can only be diagnosed by a medical professional, see 38 C.F.R. § 3.304(f).  Thus, the lay statements as to diagnosis are afforded no probative value.  

In summary, the preponderance of the evidence is against a finding that the Veteran has a diagnosis of PTSD made in accordance with the DSM criteria. Thus, despite the fact that the Veteran has been shown to have a confirmed stressor, without a current diagnosis of PTSD, service connection is unwarranted for this condition.  See id.
  
Although the Veteran does not have a current diagnosis of PTSD, the medical evidence of record supports the Veteran has a current disability of a depressive disorder and cognitive disorder. During the December 2016 VA examination, the examiner opined that the Veteran's symptoms of sadness, concentration difficulties, and low motivation and energy supported a diagnosis of an unspecified depressive disorder.  The examiner also noted treatment for depression in VA treatment records from 2007 to 2009 and 2011 to 2016.  Thus, the first element of service connection has been established.  See Holton, supra.  

However, the evidence does not support a finding that an acquired psychiatric disorder is related to service.  The December 2016 VA examiner found that both the unspecified depressive disorder and cognitive disorder were less likely than not related to service.  In so finding, the examiner noted that the Veteran left military service in 1971 and had no psychiatric complaints at the time of discharge.  Records were negative for mental health treatment until 2007.  With regard to depression, the examiner noted the Veteran related his depressive symptoms to events post-service beginning with the 1999 death of a close friend, and the Veteran indicated that he had favorable memories of his experiences in service.  As to a cognitive disorder, the examiner noted that service records were negative for cognitive symptoms and post-service treatment records did not note a cognitive-related disorder until a diagnosis of Dementia, not otherwise specified (NOS) in 2012.  There are no favorable nexus opinions that call into question the examiner's conclusions.  The Board finds the December 2016 opinion to be highly probative with regard to the question of nexus.  Without evidence that an unspecified depressive disorder or cognitive disorder is related to service, service connection is not warranted for these conditions.  See id.  

Accordingly, the Board finds that the weight of the evidence is against finding the Veteran has a current diagnosis of an acquired psychiatric disorder, to include PTSD, depression, and a cognitive disorder, which is related to service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 and 3.304.  As the preponderance of the evidence is against the claim, further application of the benefit-of-the-doubt doctrine is not warranted. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and a cognitive disorder, is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


